internal_revenue_service department of the treasury number info release date index number washington dc person to contact refer reply to cc psi b1-genin-101489-02 date june this responds to your letter of date in which you requested that we retroactively recognize corporation election effective date revocation of its s an election to be classified as an s_corporation for federal tax purposes may be terminated by a revocation filed with the service_center where the election was originally filed sec_1362 income_tax reg sec_1_1362-6 in order for the revocation to be effective on the first day of the taxable_year your revocation must have been filed with the service on or before the 15th day of the third month of the taxable_year sec_1362 the letter from the philadelphia service_center which you included in your submission indicates that the corporation’s s election was revoked as of date there are no provisions in the internal_revenue_code authorizing us to recognize the revocation on an earlier date if you have not done so already you must file a short s_corporation tax_return for the period beginning with the first day of the tax_year and ending on date and a short c_corporation tax_return for the period beginning on date and ending on the last day of the tax_year sec_1362 we hope that this information is helpful to you if you have additional questions please contact at s dianna k miosi sincerely dianna k miosi chief branch office of office of the associate chief_counsel passthroughs and special industries
